 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is effective as of the
6th day of March, 2012 (the “Effective Date”) by and between Lawrence J. Risley,
a resident of the State of Texas (“Executive”), and cross border resources,
inc., a Nevada corporation having its principal office at 22610 US Hwy 281
North, Suite 218, San Antonio, Texas, 78258 (the “Company”).

 

WHEREAS, the Company is an oil and gas exploration and production company
headquartered in San Antonio, Texas focused on drilling exploratory and
developmental wells in the Permian Basin region of the United States;

 

WHEREAS, the Company and Executive entered into an employment agreement dated as
of the 31st day of January, 2011 (“Employment Agreement”); and

 

WHEREAS, the Company and Executive have agreed to amend the terms of the
Employment Agreement by this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged by the parties, it is hereby agreed as follows:

 

1.           Defined Terms. Unless otherwise defined herein, capitalized terms
used in this Amendment shall have the meanings set forth in the Employment
Agreement.

 

2.           Interpretation. To the extent that the terms and conditions of this
Amendment conflict with the terms and conditions of the Employment Agreement,
the terms and conditions of this Amendment shall control.

 

3.           Amended Sections of the Employment Agreement.

 

3.01.        Section 5.1 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

5.1         Termination by the Company. The Company will have the following
rights to terminate this Agreement prior to the expiration of the Term:

 

(a)             Non-Renewal. The Company may elect not to renew this Agreement
by the service of written notice to the Executive not less than ninety (90) days
prior to the expiration of the Initial Term or not less than thirty (30) days
prior to the expiration of any Renewal Term (the “Company Non-Renewal Notice”).
In the event the Company timely delivers a Company Non-Renewal Notice to
Executive, Executive will be paid his current Annual Base Salary for the
remainder of the Initial Term or a Renewal Term, as the case may be, plus a lump
sum cash payment for any accrued but unused vacation through the end of the
Initial Term or a Renewal Term, as the case may be, in accordance with the
Company’s employment policies. Executive shall not be entitled to any further
payments or benefits after the effective date of termination.

 



 

 

 

(b)             Termination without Cause. The Company may terminate this
Agreement without Cause at any time by the service of written notice of
termination to the Executive specifying an effective date of such termination
not sooner than (i) ninety (90) days after the date of such notice, if such
notice is delivered during the Initial Term, and (ii) thirty (30) days after the
date of such notice, if such notice is delivered during any Renewal Term (the
“Company Termination Date”). In the event Executive is terminated without Cause
by the Company (other than for death or Disability) during the Initial Term,
Executive will be paid the following compensation within sixty (60) days of the
Company Termination Date: a lump sum cash payment in an amount equal to (a)
twenty-four months of the Executive’s Annual Base Salary; plus (b) the monetary
equivalent of the benefits that would have been provided to Executive for a
period of twenty-four (24) months. In the event Executive is terminated without
Cause by the Company (other than for death or Disability) during any Renewal
Term, Executive will be paid the following compensation within sixty (60) days
of the Company Termination Date: (a) a lump sum cash payment in an amount equal
to one month of Executive’s Annual Base Salary; plus (b) a lump sum cash payment
for any accrued but unused vacation through the Company Termination Date in
accordance with the Company’s employment policies.

 

(c)             Termination for Cause. The Company may terminate this Agreement
for Cause by service of written notice of the event constituting Cause, and such
Cause continues for a period of thirty (30) days after written notification;
provided, however, that in the event Cause cannot or is unable to be cured, then
subject to this subsection (b), termination for Cause shall happen immediately
following delivery of written notice. In the event this Agreement is terminated
by the Company for Cause, the Company will not have any further obligations
towards Executive hereunder including, without limitation, any obligation of the
Company to provide any further payments or benefits to the Executive after the
effective date of such termination. For purposes of this Agreement, “Cause”
shall mean any of the following: (1)  an intentional act of fraud, embezzlement,
theft or any other material violation of law by Executive; (2)  grossly
negligent or intentional damage to the Company’s reputation or assets caused by
Executive; (3) grossly negligent or intentional disclosure by Executive of
Confidential Information (as defined below) contrary to Executive’s obligations
set forth herein; (4) the willful and continued failure by Executive to
substantially perform required duties for the Company (other than as a result of
Disability or death); (5) a material breach of this Agreement by Executive; or
(6) the willful engagement in illegal conduct, gross misconduct by Executive, or
a clearly established violation by Executive of the Company’s written policies
and procedures, which is demonstrably and materially injurious to the Company,
monetarily or otherwise. Any termination for Cause must be approved by a
majority of the disinterested or independent members of the Board of Directors.
If written notice has been delivered to Executive alleging termination for
Cause, Executive will have the right to request a Board of Directors meeting to
be held at a mutually agreeable time and location to be attended by the members
of the Board of Directors, at which meeting Executive will have an opportunity
to be heard. Failing such determination and opportunity for hearing within
thirty (30) days after delivery of the Company’s written notice, any termination
of this Agreement will be deemed to have occurred without Cause during the
Initial Term.

 



2

 

 

3.02       Subsection (c) of 5.2 of the Employment Agreement is hereby deleted
in its entirety and replaced with the following:

 

(c) Termination for Good Reason. Executive may terminate this Agreement for Good
Reason by service of written notice of the event constituting Good Reason, and
such Good Reason continues for a period of thirty (30) days after written
notification; provided, however, that in the event such Good Reason cannot or is
unable to be cured, then, subject to this subsection (b), termination for Good
Reason shall happen immediately following delivery of written notice. Notice
shall be provided within one (1) year of the date of the event constituting Good
Reason occurred. In the event Executive terminates this Agreement for Good
Reason during the Initial Term, then Executive will be paid the following
compensation within sixty (60) days of the Executive Termination Date: (a)
twenty-four months of the Executive’s Annual Base Salary; plus (b) the monetary
equivalent of the benefits that would have been provided to Executive for a
period of twenty-four (24) months. In the event Executive terminates this
Agreement for Good Reason during any Renewal Term, the Executive will be paid
the following compensation within sixty (60) days of the Executive Termination
Date: (a) a lump sum cash payment in an amount equal to one month of Executive’s
Annual Base Salary; plus (b) a lump sum cash payment for any accrued but unused
vacation through the Company Termination Date in accordance with the Company’s
employment policies. For purposes of this Agreement, “Good Reason” shall mean
any of the following: (1) a material diminution in Executive’s authority,
duties, or responsibilities (including reporting responsibilities), except in
connection with the termination of his employment for Cause, or as a result of
his Disability or death; (2) a material diminution in Executive’s Annual Base
Salary, except in the case of consent or in the case the Company had a net loss
for the previous fiscal year; (3) the Company requiring Executive (without the
consent of Executive) to be based at any place outside a fifty (50) mile radius
of his place of employment immediately prior to such proposed relocation, except
for reasonably required travel on the Company’s business; (4) any material
breach by the Company of any provision of this Agreement; or (5) any purported
termination of Executive’s employment for Cause by the Company which does not
otherwise comply with the terms of this Agreement. If written notice has been
delivered to the Company alleging termination for Good Reason, the Board of
Directors of the Company will have the right to request a meeting with Executive
to be held at a mutually agreeable time and location, at which meeting the
Company and Executive will have an opportunity to be heard. Failing such
determination and opportunity for hearing within thirty (30) days after delivery
of Executive’s written notice, any termination of this Agreement by Executive
will be deemed to have occurred without Good Reason.

 



3

 

 

3.03.       Section 5.3 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

5.3         Termination After Corporate Transaction. If during the Initial Term
of this Agreement a Corporate Transaction (as hereafter defined) occurs, then
Executive will be entitled to a severance payment within ten (10) days of the
Corporate Transaction, as if he had been terminated without Cause. Executive’s
right to the foregoing payment shall not be in addition to any payment Executive
may be entitled to but in lieu of such payment.

 

(a)           For the purpose of this Agreement, a “Corporate Transaction” means
the occurrence of any of the following:

 

(1)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”).

 

(2)           The individuals who, as of the date hereof, constitute the Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will not be deemed a member of the Incumbent Board as
of the date hereof.

 

(3)           The consummation of a reorganization, merger, or consolidation of
the Company (a “Business Combination”), unless following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
surviving company’s outstanding shares of common stock or the combined voting
power.

 



4

 

 

(4)           The approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

 

(5)           A sale, disposition or liquidation of at least 50% of the
Company’s assets.

 

3.04        Section 5.7 of the Employment Agreement is hereby deleted in its
entirety and replaced with the following:

 

Executive's entitlement to the benefits provided in this Section 5 are
contingent on Executive delivering to the Company and not revoking a Separation
Agreement and General Release, the form of which is attached hereto as Exhibit B
(with removal of those provisions which may not be applicable given the
circumstances of the payment).

.

4.           Counterparts. This Amendment may be executed in counterparts, each
of which will be deemed to be an original and taken together shall be considered
as one document. Further, this document may be executed by facsimile signature
and Company and Executive hereby acknowledge their intent to be bound by the
facsimile signatures the same as if they are original signatures.

5.           Agreement Effective. Except as herein modified, all terms and
conditions of the Employment Agreement shall remain in full force and effect,
shall not be considered amended or modified except as is specifically set forth
in this Amendment and are herby ratified and confirmed in all respects.

6.           Ratification. Except as otherwise provided herein, the Employment
Agreement shall continue in full force and effect, in accordance with its terms,
and Company and Executive hereby expressly ratify, confirm and reaffirm all of
their respective liabilities, obligations, duties and responsibilities under and
pursuant to the Employment Agreement, as modified by this Amendment, and the
same shall constitute valid and binding agreements of each party, enforceable
against such party in accordance with its terms.

 



5

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 



  CROSS BORDER RESOURCES, INC.           By: /s/Brad
Heidelberg                                                               Brad
Heidelberg          Director and Chair of the Compensation Committee      
EXECUTIVE           /s/ Lawrence J.
Risley                                             LAWRENCE J. RISLEY





6

 

 